       Case 1:20-cv-00902-LTS-JLC Document 16 Filed 04/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------- X
LAWRENCE REED,                                   :
                                                 :
                     Plaintiff,                  :    CASE NO.: 20-cv-00902-LTS
                                                 :
         v.                                      :
                                                 :
TALLGRASS ENERGY, LP, DAVID                      :
DEHAEMERS, WILLIAM R. MOLER,                     :
MARCELINO OREJA ARBURUA, GUY G.                  :
BUCKLEY, WALLACE C. HENDERSON,                   :
MATTHEW J.K. RUNKLE, ROY N. COOK,                :
THOMAS A. GERKE, and TERRANCE D.                 :
TOWNER,                                          :
                                                 :
                 Defendants.                     :
--------------------------------------           X

                                   NOTICE OF DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses the above-titled action as moot. This notice of dismissal

is being filed with the Court before service by Defendants of either an answer or a motion for

summary judgment.

Dated: April 20, 2020                              Respectfully Submitted,

                                                   MONTEVERDE & ASSOCIATES PC

OF COUNSEL:                                        /s/ Juan E. Monteverde____________
ADEMI & O’REILLY, LLP                              Juan E. Monteverde (JM-8169)
Guri Ademi                                         The Empire State Building
Jesse Fruchter                                     350 Fifth Avenue, Suite 4405
3620 East Layton Avenue                            New York, New York 10118
Cudahy, Wisconsin 53110                            Tel: 212-971-1341
Tel: (414) 482-8000                                Fax: 212-202-7880
Fax: (414) 482-8001
Email: gademi@ademilaw.com                         Attorney for Plaintiff
jfruchter@ademilaw.com
Attorneys for Plaintiff
